Citation Nr: 1501715	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative arthritis prior to January 12, 2010, and in excess of 20 percent from January 12, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for cervical spine degenerative arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for right elbow bursitis.

4.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to a compensable evaluation for right ear hearing loss.

6.  Entitlement to service connection for central serous retinopathy.

7.  Entitlement to service connection for bilateral shoulder adhesive capsulitis.

8.  Entitlement to service connection for right calf sprain.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issues of entitlement to service connection for central serous retinopathy, bilateral shoulder adhesive capsulitis and right calf sprain are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for service connected lumbar spine degenerative arthritis prior to January 12, 2010, and in excess of 20 percent from January 12, 2010.

2.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an evaluation in excess of 10 percent for cervical spine degenerative arthritis.

3.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an evaluation in excess of 10 percent for right elbow bursitis.

4.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an evaluation in excess of 10 percent for tinnitus.

5.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to a compensable evaluation for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an initial evaluation in excess of 10 percent for service-connected lumbar spine degenerative arthritis prior to January 12, 2010, and in excess of 20 percent from January 12, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal for an evaluation in excess 10 percent for cervical spine degenerative arthritis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal for an evaluation in excess of 10 percent for service-connected for right elbow bursitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal for an evaluation in excess of 10 percent for service-connected tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of an appeal for a compensable evaluation for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeals for increased evaluations for service connected lumbar spine degenerative arthritis, cervical spine degenerative arthritis, right elbow bursitis, tinnitus and right ear hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.



ORDER

The appeal of an initial evaluation in excess of 10 percent for lumbar spine degenerative arthritis prior to January 12, 2010, and in excess of 20 percent from January 12, 2010, is dismissed.

The appeal of an evaluation in excess of 10 percent for cervical spine degenerative arthritis is dismissed.

The appeal of an evaluation in excess of 10 percent for right elbow bursitis is dismissed.

The appeal of an evaluation in excess of 10 percent for tinnitus is dismissed.

The appeal of a compensable evaluation for right ear hearing loss is dismissed.


REMAND

With respect to the issues that remain on appeal, i.e., entitlement to service connection for central serous retinopathy, bilateral shoulder adhesive capsulitis and right calf sprain, the RO has obtained and associated with the record additional evidence.  This evidence consists of VA outpatient treatment records that were associated with the Veteran's virtual VA folder in May 2013, as well as service treatment records located in the VBMS folder.  The VA treatment records show treatment for various ailments for the period from September 2009 to February 2013, including joint pain and eye problems.  However, it does not appear from the record that the RO issued a SSOC with respect to this evidence.  Thus, because the Board finds that this evidence is pertinent to the issues on appeal, a remand for a SSOC is required.  See 38 C.F.R. § 19.31 (2013) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Accordingly, the case is REMANDED for the following action:

After reviewing the evidence of record in its entirety in both the claims files and virtual VA folder, to include the evidence associated with the record after the September 2010 SSOC was issued, and undertaking any additional development deemed necessary, the RO/AMC should readjudicate the service connection issues on appeal.  If any benefit sought on appeal remains denied, the RO/AMC should provide the Veteran with a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


